Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: ¶ [0029] – [0030], in reference to fig. 4, state “The row 400 includes and/or otherwise involves bit lines 410A, a word line 410B, storage elements 410C, and switching elements 410D” and “In particular, each bit is stored in a given storage element 410C using a respective one of the switching elements 410D.” However, fig. 4 includes elements 210A-210D, not 410A-410D.
Appropriate correction is required.

Claim Objections
Claims 14 and 18 are objected to because of the following informalities: claim 14 is missing a period at the end, and claim 18 ends with a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The present claim recites “explicitly deactivating built-in refresh circuitry in the DRAM in place of said implicitly refreshing step.” However, neither the present claim nor claim 1 (upon which the present claim depends) recites an “implicitly refreshing step.” Claim 14 recites “implicitly refreshing topologically adjacent cells in a row,” but claim 14 is not in the scope of claim 18. For the purposes of examination under prior art, the examiner will disregard the present limitation because its meaning is undefined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-13, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akin et al. (U.S. 2019/0005376, hereinafter “Akin”) in view of Hokenmaier et al. (U.S. Patent 10,002,658, hereinafter “Hokenmaier”).
Regarding Claim 1, Akin teaches a computer-implemented method for neuromorphic computing in a Dynamic Random Access Memory (DRAM) (figs. 1 and 4; Abstract and ¶ [0015]), comprising:
bits in any of the memory rows represents a single synapse (fig. 1; ¶ [0010] - [0011]—each row in the memory structure {DRAM}represents one neuron, and each synapse in a neuron is represented by X bits);
responsive to activating a given one of the neurons, reinforcing an associated synaptic state of a corresponding one of the memory rows representing the given one of the neurons (fig. 1; ¶ [0015] – [0016]—pre-synaptic information is used to determine when and whether to increase {reinforce} and decrease {inhibit} synaptic weights of a neuron in a corresponding memory row); and
responsive to inhibiting the given one of the neurons, degrading the associated synaptic state of the corresponding one of the memory rows representing the given one of the neurons(fig. 1; ¶ [0015] – [0016]—pre-synaptic information is used to determine when and whether to increase {reinforce} and decrease {inhibit} synaptic weights of a neuron in a corresponding memory row).
Akin does not explicitly teach wherein each bit in any of the memory rows represents a single synapse. However, Hokenmaier teaches representing one or more neurons by memory rows in the DRAM, wherein each bit in any of the memory rows represents a single synapse (fig. 2; col. 5, line 57 – col. 6, line 15—each neuron is represented in one row of the DRAM. Weights of the synapses may be any number of bits, including one bit per synapse).
All of the claimed elements were known in Akin and Hokenmaier and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the single bit per synapse of Hokenmaier with the DRAM and representing neurons in memory rows of Akin to yield the predictable result of representing one or more 
Regarding Claim 2, Akin/Hokenmaier teaches dividing the memory rows into a first region and a second region, the neurons represented by the memory rows in the first region being activated to reinforce the associated synaptic state, and the neurons represented by the memory rows in the second region being inhibited to degrade the associated synaptic state (Akin, fig. 1; ¶ [0011] – [0012] and [0016]—row 16a representing neuron 18 may be in a first region and row 16b representing neuron 20 may be in a second region. Neuron 18 can be determined to have its synaptic state reinforced and neuron 20 can be determined to have its synaptic state degraded).
Regarding Claim 3, Akin/Hokenmaier teaches evaluating the neurons to determine whether the neurons are activated or inhibited by summation of set ones of the bits in the memory rows to obtain a sum, where the neurons are determined as activated when the sum is greater than a neuron firing threshold (Akin, ¶ [0013] and Hokenmaier, col. 6, lines 36-42—when a single bit is used to represent each synapse, the sum will necessarily be a summation of set ones of the bits in the memory rows).
Regarding Claim 5, Akin/Hokenmaier teaches asynchronously evaluating and firing the neurons using a parallel multicore processor (Akin, ¶ [0019]).
Regarding Claim 9, Akin/Hokenmaier teaches controlling an effective ratio of activating and inhibiting the synapses using respective weights for the first and second regions (Hokenmaier, col. 7, lines 41-56—different bits in the neurons may be programmed to have a 
Regarding Claim 10, Akin/Hokenmaier teaches forming a topological mapping of the memory rows to the neurons (Akin, ¶ [0011] – [0012]—bits define target neurons for the synapses {i.e. a topological mapping}. Also Hokenmaier, col. 7, line 57 – col. 8, line 14—registers can be used to define the connectivity {topological mapping} of neurons).
Regarding Claim 11, Akin/Hokenmaier teaches the topological mapping specifies a set of the neurons that are activated upon reaching a predefined threshold (Akin, ¶ [0011] – [0012]—bits define target neurons for the synapses, i.e. which set of neurons are activated upon reaching a threshold).
Regarding Claim 12, Akin/Hokenmaier teaches wherein, for each of the memory rows, a sum of activated ones of the given neurons represent a row bit count (Akin, ¶ [0013] and Hokenmaier, col. 6, lines 36-42—when a single bit is used to represent each synapse, the sum will inherently be a count of activated bits {i.e. bits set to1}).
Regarding Claim 13, Akin/Hokenmaier teaches selectively customizing the predefined threshold for individual ones of the neurons or groups of the neurons (Akin, ¶ [0013] – [0014]—customized, different thresholds may be set of each neuron).
Regarding Claim 16, Akin/Hokenmaier teaches:
managing connection between the neurons using a software mapping, where byte addresses of neurons are used as connection reference points (Akin, ¶ [0011] – [0012] and [0064]); and
responsive to neurons being fired, setting new bits in outbound ones of the neurons (Akin, ¶ [0016] and [0023]).
Regarding Claim 17, Akin/Hokenmaier teaches maintaining, in the software mapping, a threshold function parameters for each of the neurons (Akin, ¶ [0013] – [0014]—customized, different thresholds are maintained in the mapping for each neuron).
Regarding Claim 19, Akin teaches a computer program product for neuromorphic computing in a Dynamic Random Access Memory (DRAM), the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (figs. 2 and 4; Abstract and ¶ [0015] and [0025] – [0026]), the program instructions executable by a computer having the DRAM to cause the computer to perform a method comprising:
representing one or more neurons by memory rows in the DRAM, wherein bits in any of the memory rows represents a single synapse (fig. 1; ¶ [0010] - [0011]—each row in the memory structure {DRAM}represents one neuron, and each synapse in a neuron is represented by X bits);
responsive to activating a given one of the neurons, reinforcing an associated synaptic state of a corresponding one of the memory rows representing the given one of the neurons (fig. 1; ¶ [0015] – [0016]—pre-synaptic information is used to determine when and whether to increase {reinforce} and decrease {inhibit} synaptic weights of a neuron in a corresponding memory row); and
responsive to inhibiting the given one of the neurons, degrading the associated synaptic state of the corresponding one of the memory rows representing the given one of the neurons (fig. 1; ¶ [0015] – [0016]—pre-synaptic information is used to determine when and whether to increase {reinforce} and decrease {inhibit} synaptic weights of a neuron in a corresponding memory row).

All of the claimed elements were known in Akin and Hokenmaier and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the single bit per synapse of Hokenmaier with the DRAM and representing neurons in memory rows of Akin to yield the predictable result of representing one or more neurons by memory rows in the DRAM, wherein each bit in any of the memory rows represents a single synapse. One would be motivated to make this combination for the purpose of simplifying computations and increasing the number of available synapses by representing each synapse as a single bit.
Regarding Claim 20, Akin teaches a computer processing system for neuromorphic computing in a Dynamic Random Access Memory (DRAM) (figs. 2 and 4; Abstract and ¶ [0015] and [0025] – [0026]), comprising:
a memory for storing program code, at least one hardware processor for running the program code (¶ [0025]) to represent one or more neurons by memory rows in the DRAM, wherein bits in any of the memory rows represents a single synapse (fig. 1; ¶ [0010] - [0011]—each row in the memory structure {DRAM} represents one neuron, and each synapse in a neuron is represented by X bits);

responsive to inhibiting the given one of the neurons, degrading the associated synaptic state of the corresponding one of the memory rows representing the given one of the neurons (fig. 1; ¶ [0015] – [0016]—pre-synaptic information is used to determine when and whether to increase {reinforce} and decrease {inhibit} synaptic weights of a neuron in a corresponding memory row).
Akin does not explicitly teach wherein each bit in any of the memory rows represents a single synapse. However, Hokenmaier teaches representing one or more neurons by memory rows in the DRAM, wherein each bit in any of the memory rows represents a single synapse (fig. 2; col. 5, line 57 – col. 6, line 15—each neuron is represented in one row of the DRAM. Weights of the synapses may be any number of bits, including one bit per synapse).
All of the claimed elements were known in Akin and Hokenmaier and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the single bit per synapse of Hokenmaier with the DRAM and representing neurons in memory rows of Akin to yield the predictable result of a memory for storing program code, at least one hardware processor for running the program code to represent one or more neurons by memory rows in the DRAM, wherein each bit in any of the memory rows represents a single synapse. One would be motivated to make this combination for the purpose of .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akin in view of Hokenmaier, as applied to claim 1, above, and further in view of Perner (U.S. 2005/0030807).
Regarding Claim 18, Akin/Hokenmaier does not specifically teach:
explicitly deactivating built-in refresh circuitry in the DRAM in place of said implicitly refreshing step; and
implicitly refreshing activated ones of the rows by performing a read operation on the activated ones of the rows;
However, Perner teaches:
explicitly deactivating built-in refresh circuitry in the DRAM in place of said implicitly refreshing step (as detailed above, it cannot be determined if the prior art teaches the present limitation because it is indefinite); and
implicitly refreshing activated ones of the rows by performing a read operation on the activated ones of the rows (¶ [0024]—a row in the DRAM is implicitly refreshed during read operations);
All of the claimed elements were known in Akin/Hokenmaier and Perner could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the implicit refreshing of Perner with the DRAM of Akin/Hokenmaier to yield the predictable result of implicitly refreshing activated ones of the rows by performing a read operation on the activated ones of the rows. One would be motivated .

Allowable Subject Matter
Claims 4, 6-8, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record teaches “wherein the bits in the first region provide a positive valued contribution to the sum, and the bits in the second region provide a negative valued contribution to the sum” as recited by claim 4. The regions in Akin apply to different neurons, so the values of different regions are not summed together. Akin and Hokenmaier also do not include negative contributions to the sum.
None of the prior art of record teaches “selectively cooling or heating different ones of the regions to control cell leak rate” as recited by claim 6. Akin and Hokenmaier do not consider the cell leak rate and do not selectively cool or heat regions. No other prior art of record teaches these limitations. Similarly, none of the prior art of record teaches “selectively cooling or heating at least one of the first region and the second region to define different memory types selected from the group consisting of short term memory and long term memory, where the storage term for the long term memory exceeds that of the short term memory” as recited by claim 7 or “balancing leak rates with activation rates by selectively cooling or heating at least one of the first region and the second region” as recited by claim 8.
None of the prior art of record teaches “emulating action potential back-propagation by implicitly refreshing topologically adjacent cells in a row” as recited by claim 14. Hokenmaier 
As described above, Akin and Hokenmaier do not teach anything about leakage, so they do not teach “emulating a loss and relegation of both activating and inhibiting synapses over time using implicit temporal cell voltage leak” as recited by claim 15. No prior art of record is found to teach this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAL SCHNEE/           Primary Examiner, Art Unit 2125